Filed 2/26/13 P. v. Farmer CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E056476

v.                                                                       (Super.Ct.No. FBA1100513)

DANIEL THOMAS FARMER,                                                    OPINION

         Defendant and Appellant.



         APPEAL from the Superior Court of San Bernardino County. John B. Gibson,

Judge. Affirmed as modified.

         Jeanne C. Vanderhoff, under appointment by the Court of Appeal, for Defendant

and Appellant.

         No appearance for Plaintiff and Respondent.




                                                             1
         Defendant and appellant Daniel Thomas Farmer was charged by information with

discharging a firearm with gross negligence (Pen. Code,1 § 246.3, subd. (a), count 1),

possession of an assault weapon (§ 12280, subd. (b), count 2), and possession of a large

capacity magazine (§ 12020, subd. (a)(2), count 3). Defendant filed a motion to suppress

evidence that was seized after an illegal patdown search. (§ 1538.5.) A trial court denied

the motion. Defendant renewed the motion in conjunction with a motion to dismiss.

(§ 995.) The court denied both motions. Then, pursuant to a plea agreement, defendant

pled guilty to count 3. The court sentenced him to 16 months in county prison and

awarded 116 days of presentence custody credits (58 actual days and 58 conduct credits).

         Defendant filed a notice of appeal regarding the denial of the motion to suppress.

We affirm.

                               PROCEDURAL BACKGROUND

         Defendant was charged with and admitted that, on or about August 20, 2011, he

possessed a large capacity magazine, a felony. (§ 12020, subd. (a)(2).)

                                          DISCUSSION

         Defendant appealed and, upon his request, this court appointed counsel to

represent him. Counsel has filed a brief under the authority of People v. Wende (1979)

25 Cal.3d 436 and Anders v. California (1967) 386 U.S. 738, setting forth a statement of

the case and two potential arguable issues: (1) whether the trial court erred in denying his


         1   All further statutory references will be to the Penal Code, unless otherwise
noted.



                                                2
motion to suppress; and (2) whether defendant’s trial counsel provided ineffective

assistance by failing to argue that defendant was illegally detained, and that all evidence

flowing from the illegal detention should have been suppressed. Counsel has also

requested this court to undertake a review of the entire record.

       We offered defendant an opportunity to file a personal supplemental brief, which

he has not done.

       Pursuant to the mandate of People v. Kelly (2006) 40 Cal.4th 106, we have

conducted an independent review of the record and find no arguable issues.

       Although not raised by the parties, we note one apparent clerical error. Defendant

pled guilty to count 3 on June 7, 2012. The court then asked whether the People

“move[d] to dismiss per [the] plea agreement,” and the People so moved. The minute

order states that the court ordered counts 1 and 2 dismissed, on motion of the People,

pursuant to the plea bargain. However, the plea agreement did not mention the dismissal

of counts 1 and 2. Consequently, when the People moved the court “to dismiss per [the]

plea agreement,” the court did not actually dismiss counts 1 and 2. The record indicates

that the parties intended counts 1 and 2 to be dismissed. It appears to have been an

inadvertent clerical error that the dismissal of counts 1 and 2 was not included in the plea

agreement.

       Generally, a clerical error is one inadvertently made. (People v. Schultz (1965)

238 Cal.App.2d 804, 808.) Clerical error can be made by a clerk, by counsel, or by the

court itself. (Ibid.) A court “has the inherent power to correct clerical errors in its

records so as to make these records reflect the true facts. [Citations.]” (In re Candelario


                                              3
(1970) 3 Cal.3d 702, 705.) Accordingly, in the interest of clarity, we will modify the

judgment to explicitly state that counts 1 and 2 are dismissed. We will also direct the

superior court clerk to generate a new minute order reflecting the dismissal.

                                     DISPOSITION

       The judgment is modified to expressly state that counts 1 and 2 are dismissed.

The superior court clerk is directed to generate a new minute order reflecting the

dismissal. The clerk is further directed to forward a copy of the new minute order to the

San Bernardino County Sheriff’s Department. In all other respects, the judgment is

affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS




                                                               HOLLENHORST
                                                                         Acting P. J.


We concur:


McKINSTER
                          J.


CODRINGTON
                          J.




                                             4